Monell, J.
I concur in the opinion of the1 Chief Justice, that the evidence of delivezy and acceptance of the wheat, *457was sufficient to bring the case within the exception contained in the statute relative to fraudulent contracts for the sale of goods, &c. and that the judgment should therefore be affirmed. But I do not think it was necessary to examine that question upon this appeal. It nowhere appears that the objection was taken on the trial that the contract of sale was void. In the motion for a nonsuit no ground, therefore, was stated, and it does not seem that the attention of the plaintiffs, or of the referee, was at any time directed to any such objection. It is too late to take the objection for the first time now.